              Case 19-15265      Doc 96    Filed 10/16/19      Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                GREENBELT DIVISION
In re:
TOUFIC SALIM MELKI,                                      CHAPTER 11
                 DEBTOR.                                 CASE NO. 19-15265

                 OBJECTION TO CONFIRMATION OF CHAPTER 11 PLAN


         COMES NOW, U.S. Bank National Association (“Secured Creditor”), by Counsel, and
objects to the confirmation of the Chapter 11 Plan (the “Plan”) and in support thereof,
represents unto the Court:
         1.      Secured Creditor has a claim against the property of the Debtor located at
9701 Fields Road Unit 1803, Gaithersburg, MD 20878 by virtue of the Note and
accompanying Deed of Trust.
         2.      The Proof of Claim (6-1) filed on July 30, 2019 by this Secured Creditor
establishes a total debt of $42,691.07 due as of the bankruptcy filing date, which interest will
continue to accrue during the Plan. The loan payments currently include escrow for ongoing
taxes and insurance. The Plan states that the Debtor shall pay all real estate taxes timely
going forward and shall maintain insurance listing “United Bank Home Mortgage” as an
insured party, but has not provided proof of insurance, and said party is the incorrect
secured creditor to be listed.
         3.      Debtor proposes to sell the Property and pay the loan in full within 24 months
of the effective date. This is speculative and an unreasonably long period of time to allow for
the sale. Furthermore, the Debtor does not provide for any alternative treatment for this
Secured Creditor, in the event that the sale does not occur.
         4.      The Plan also fails to provide for any additional adequate protection
provisions to this secured Creditor while the stated sale is attempted. Secured Creditor
objects due to the lack of adequate protection contained in the filed Plan.
         5.      Secured Creditor hereby requests that the Plan unequivocally surrender the
Property, or in the alternative make provisions to adequately protect Secured Creditor’s
interest.
         6.      Any Chapter 13 Plan proposed by the Debtor must provide for and
eliminate the objections specified above in order to be feasible and to provide adequate
            Case 19-15265      Doc 96     Filed 10/16/19     Page 2 of 2



protection to this Secured Creditor.    It is respectfully requested that this Court deny
confirmation of the Plan.
       WHEREFORE, the undersigned requests as follows:
       1.      That confirmation of the proposed Plan be denied;
       2.      Debtor be required to modify the Plan to honor the terms and conditions of
the Deed of Trust; and
       3.      For such other relief as this Court deems proper.




                                             U.S. Bank National Association


                                             By: /s/ MICHAEL T. FREEMAN
                                             Randa S. Azzam, Esquire, Bar No. 22474
                                             John E. Driscoll, Esquire, Bar No. 17161
                                             Michael T. Freeman, Esquire, Bar No. 19131
                                             Daniel J. Pesachowitz, Esquire, Bar No. 14906
                                             Nisha R. Patel, Esquire, Bar No. 20997
                                             Samuel I. White, P.C.
                                             1804 Staples Mill Road
                                             Suite 200
                                             Richmond, VA 23230
                                             Tel: (804) 290-4290
                                             Fax: (804) 290-4298
                                             mfreeman@siwpc.com

                                 CERTIFICATE OF SERVICE

        I certify that on October 16, 2019, the foregoing Objection was served via CM/ECF on
, Trustee, and Justin Fasano, Counsel for Debtor, at the email addresses registered with the
Court, and that a true copy was mailed via first class mail, postage prepaid, to Toufic Salim
Melki, Debtor, 1014 Willow Leaf Way, Rockville, MD 20854.

                                             /s/ MICHAEL T. FREEMAN
                                             Michael T. Freeman, Esquire
                                             Samuel I. White, P. C.
